PRATT, J.
So far as we can see, the referee’s decision in this case was based upon sufficient evidence, after he had carefulh'- weighed seriously conflicting testimony. We, therefore, decline to interfere in that aspect of the case. If the contract was made in Massachusetts on Sunday, it is quite evident that defendant induced plaintiff to perform it in pretty much all the rest of the United States on Monday, and every other week day, until it had obtained all the benefit therefrom which plaintiff was able to give.
We affirm the judgment, with costs. All concur.